Citation Nr: 0316953	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  96-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, evaluated 20 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the 
left knee, evaluated 10 percent disabling.  

3.  Entitlement to extension of a temporary total disability 
rating for a left knee disability beyond April 30, 1996.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1996 rating decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO referenced 
the 20 percent schedular evaluation which had been in effect 
for postoperative residuals of left knee instability since 
October 1, 1988.  A temporary 100 percent evaluation was 
assigned, effective June 23, 1995, on the basis of 
convalescence following knee surgery.  See 38 C.F.R. § 4.30 
("paragraph 30").  The prior 20 percent schedular 
evaluation resumed effective August 1, 1995.  Another 
temporary 100 percent evaluation was assigned, 
effective January 5, 1996, on the basis of another knee 
surgery.  And the 20 percent schedular evaluation again 
resumed effective March 1, 1996.

By rating decision of July 2001, the RO extended the second 
period of convalescence based on knee surgery, which began on 
August 1, 1995, through April 30 1996.  A 20 percent rating 
for postoperative left knee instability was again assigned, 
effective May 1, 1996.  The RO also assigned a 10 percent 
schedular evaluation for left knee arthritis, effective May 
1, 1996, separate from the schedular evaluation assigned for 
the postoperative left knee instability.




REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and therefore applicable.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Among other things, the VCAA redefines the obligations of VA 
with respect to its duties to notify and assist in developing 
claims.  A review of the record shows that the RO has not 
fulfilled the statutory and regulatory requirement that VA 
notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied, including in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The RO 
should inform the veteran of the specific 
types of evidence that would help 
establish his claims and should indicate 
to him which evidence he is responsible 
for obtaining and which evidence VA 
will obtain for him.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 
(2002).

2.  When the development requested above 
has been completed, and any other 
necessary development undertaken, the 
case should be readjudicated by the RO.  
This should include consideration of all 
evidence of record, including any 
evidence added to the record since the 
March 2003 Supplemental Statement of the 
Case (SSOC).  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then the RO should issue 
another SSOC and provide him and his 
representative an appropriate opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




